DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over by Bevan (3,826,026) in view of Larochelle (2008/0123359).
Claim 1 is a subcombination claim directed toward the attachment apparatus. The electronic media display unit is not positively recited and therefore does not need to be disclosed in an anticipatory reference.
Bevan discloses an attachment apparatus (20, Fig. 2), for attaching an object (36, Fig. 2) to a vehicle, comprising: a containing arrangement (20, Fig. 2) that goes over a portion or a whole of the object (36, Fig. 2); and an adhesive arrangement (150, Fig. 11), to facilitate adhering the attachment apparatus. 
However, the adhesive arrangement connects the attachment apparatus to a magnet, rather than directly to the vehicle. Larochelle teaches that it was known in the art to attach a display directly to a vehicle with adhesive. See paragraph 0030. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to secure the connection apparatus disclosed by Bevan to a vehicle with adhesive, as taught by Larochelle, in order to obviate the use of a magnet.
Regarding claims 2-5, the attachment apparatus and adhesive arrangement fully surrounds the perimeter of the object. See Fig. 2.
Regarding claim 6, the attachment apparatus does not in any way penetrate any part of the object or any part of the outside of the vehicle.
Regarding claims 7 and 8, see claim 1 which states that the device disclosed by Bevan is flexible.
Claims 9-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bevan (3,826,026) in view of Larochelle (2008/0123359) and Howk (2014/0043156).
Bevan discloses an attachment apparatus (20, Fig. 2), for attaching an object (36, Fig. 2) to a vehicle, comprising: a containing arrangement (20, Fig. 2) that goes over a portion or a whole of the object (36, Fig. 2); and an adhesive arrangement (150, Fig. 11), to facilitate adhering the attachment apparatus. 
However, the adhesive arrangement connects the attachment apparatus to a magnet, rather than directly to the vehicle. Larochelle teaches that it was known in the art to attach a display directly to a vehicle with adhesive. See paragraph 0030. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to secure the connection apparatus disclosed by Bevan to a vehicle with adhesive, as taught by Larochelle, in order to obviate the use of a magnet.
Further, the object disclosed by Bevan is a static display. Howk teaches that it was known in the art to provide an electronic media display unit on the outside of a vehicle. it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the static display disclosed by Bevan with an electronic media display unit, as taught by Howk, in order to display dynamic content on the vehicle.
Regarding claims 10-14, see paragraph 0034 of Howk.
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest, either alone or in an obviously combinable way, an electronic media display mounted on the outside of a vehicle that is connected to a display data receiver located inside of the vehicle and connected via a wiring arrangement that travels through a door perimeter of the vehicle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of each reference is explained below, unless the relevance is deemed to be readily apparent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY C HOGE/               Primary Examiner, Art Unit 3631